     Case 4:20-cv-00433-Y Document 11 Filed 01/04/21     Page 1 of 5 PageID 67


                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

STEVEN DEON WILLIAMS,                §
                                     §
                    Petitioner,      §
                                     §
V.                                   §         No. 4:20-CV-433-Y
                                     §
ERIC WILSON, Warden,                 §
FMC-Fort Worth,                      §
                                     §
                   Respondent.       §


                            OPINION AND ORDER

       Before the Court is a petition for writ of habeas corpus under

28 U.S.C. § 2241 filed by Petitioner, Steven Deon Williams, a

federal prisoner confined at FMC-Fort Worth, against Eric Wilson,

warden of FMC-Fort Worth, Respondent. After having considered the

pleadings and relief sought by Petitioner, the Court has concluded

that the petition should be dismissed for lack of jurisdiction in

part and denied in part.


                    I.    Factual and Procedural History

       Petitioner is serving a 188-month term of imprisonment on his

2013 conviction for possession with intent to distribute 136.3

kilograms of marihuana in the United States District Court for the

Southern District of Texas, Case No. 2:12-CR00539-001. (Resp’t’s

App. 1-7, doc. 10.) In this petition, Petitioner challenges the

validity     of   his    sentence   on   the    basis   that   his   state-court

convictions were improperly used to enhance his sentence under the

career-offender provision in U.S.S.G. 4B1.1 and claims that his
  Case 4:20-cv-00433-Y Document 11 Filed 01/04/21      Page 2 of 5 PageID 68


prison facility has been compromised by COVID-19. (Pet. 5-6, doc.

6.) He seeks “to have [his] PSR corrected and time served or

release to home confinement due to the FMC-Fort Worth [‘s] being a

hot   spot”   for   the   virus   in    light   of   his   underlying   medical

conditions. (Id. at 7.) Petitioner has filed a § 2255 motion to

vacate, set aside, or correct his sentence in the convicting court,

which was dismissed as untimely. (Id. at 12-17.) He has also filed

in the convicting court a motion for release to home confinement

under the CARES Act and a motion for reduction of sentence under §

3582(c)(1)(A), to no avail. (Mem. Op & Order, United States v.

Williams, Criminal Action No. 2:12-539, doc. 38.)


                              II.      Discussion

      Petitioner’s challenge to his sentence is not cognizable in a

§ 2241 petition. A § 2255 motion to vacate, set aside, or correct

a federal sentence is the primary method a federal prisoner may

employ to collaterally attack the legality of a conviction or

sentence, while a § 2241 petition for writ of habeas corpus is

generally used to challenge the manner in which a sentence is

executed. See Cox v. Warden, Fed. Det. Ctr., 911 F.2d 1111, 1113

(5th Cir. 1990). In the district courts of the Fifth Circuit of the

United States Courts, an attack on the validity of a federal

conviction or sentence may only be considered under § 2241 if the

petitioner establishes that the remedy under § 2255 is inadequate

or ineffective. 28 U.S.C. § 2255(e); Tolliver v. Dobre, 211 F.3d

                                         2
  Case 4:20-cv-00433-Y Document 11 Filed 01/04/21      Page 3 of 5 PageID 69


876, 877 (5th Cir. 2000). In order to meet this burden under the

so-called “savings clause,” a petitioner must show that (1) the

petition raises a claim that is based on a retroactively applicable

Supreme Court decision, (2) the claim was foreclosed by circuit law

at the time when it should have been raised in the petitioner’s

trial, appeal, or first § 2255 motion, and (3) that retroactively

applicable decision establishes that the petitioner may have been

convicted of a nonexistent offense. Garland v. Roy, 615 F.3d 391,

394 (5th Cir. 2010); Reyes-Requena v. United States, 243 F.3d 893,

904 (5th Cir. 2001). The United States Court of Appeals for the

Fifth Circuit has repeatedly held that challenges to the validity

of a sentencing enhancement do not satisfy the savings clause of §

2255(e). See Kelley v. Castaneda, 711 Fed. App’x 243, 243-44 (5th

Cir.    2018)   (citing    cases).   The    Court   is    therefore      without

jurisdiction to consider Petitioner’s claim. See Christopher v.

Miles, 342 F.3d 378, 385 (5th Cir. 2003).

       And, although the Fifth Circuit has held a request for release

to home confinement in the context of the COVID-19 pandemic is

properly    brought   in   a   §   2241    petition,     no   prisoner    has   a

constitutional right to be housed in a particular place or any

constitutional right to early release. See Wottlin v. Fleming, 136

F.3d 1032, 1037 (5th Cir. 1998); Rublee v. Fleming, 160 F.3d 213,

217 (5th Cir. 1998). Nor does this Court have the authority to

mandate an inmate’s release to home confinement. See Cheek v.


                                      3
  Case 4:20-cv-00433-Y Document 11 Filed 01/04/21    Page 4 of 5 PageID 70


Warden, --- Fed. App’x ---, 2020 WL 6938364, at *2 (5th Cir. Nov.

24, 2020).

      For the reasons discussed, Petitioner’s petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241 is DISMISSED in part for

lack of jurisdiction and DENIED in part.

      Further, Federal Rule of Appellate Procedure 22 provides that

an appeal may not proceed unless a certificate of appealability is

issued under 28 U.S.C. § 2253. The certificate of appealability may

issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003). “Under this standard, when a district court denies

habeas relief by rejecting constitutional claims on their merits,

‘the petitioner must demonstrate that reasonable jurists would find

the   district   court’s   assessment   of   the    constitutional    claims

debatable or wrong.’” McGowen v. Thaler, 675 F.3d 482, 498 (5th

Cir. 2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

When the district court denies the petition on procedural grounds

without reaching the merits, the petitioner must show “that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Id. (quoting Slack,

529 U.S. at 484). This inquiry involves two components, but a court

may deny a certificate of appealability by resolving the procedural


                                    4
  Case 4:20-cv-00433-Y Document 11 Filed 01/04/21   Page 5 of 5 PageID 71


question only. Petitioner has not made a showing that reasonable

jurists would question this Court’s procedural ruling or made a

substantial showing of the denial of a constitutional right.

Therefore, a certificate of appealability should not issue.

     SIGNED January 4, 2021.

                                        ____________________________
                                        TERRY R. MEANS
                                        UNITED STATES DISTRICT JUDGE




                                    5
